DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This non-final office action is responsive to Applicants' application filed on 06/15/2020.  Claims 1-20 are presented for examination and are pending for the reasons indicated herein below. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   


Claim Objections
Claims 1-2 and 17 objected to because of the following informalities: “injection port is open is a direction facing”, it is believed limitation should say “injection port is open in a direction facing”.  Appropriate correction is required if needed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-9, 11-13, 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (20180287464) in view of Kim et al. (20180287452)

    PNG
    media_image1.png
    832
    838
    media_image1.png
    Greyscale

[fig 1B] comprising: a motor having a rotor rotatable [106] about a motor axis [fig 1B shows an axis in center of 110] extending in a direction intersecting a vertical direction and a stator core [102] located radially outside the rotor; 
and a first refrigerant injection portion [injection means ¶39] having an injection port [135] to inject a refrigerant [i.e. fluid disclose in ¶39] into the stator core, wherein the stator core includes: 
a cylindrical stator core body whose outer circumferential surface surrounds the rotor [see 100 in fig 1B]; 
and a fixing portion [i.e. fixing sections extending from stator shown in fig 1B] that is arranged to project radially outward from the stator core body and is fixed to the housing, the fixing portion includes an upper fixing portion that is arranged to project upward in the vertical direction from the stator core body [as shown in fig 1B], 
the injection port includes a first injection port that is located on a lower side in the vertical direction with respect to an end portion of the upper fixing portion [fixing lands on the upper side of the line replicated in fig 6B above] on an upper side in the vertical direction, 
[limitation has been interpreted as portion and port located adjacent, thus Sung in fig 1B shows 135 adjacent to fixing section], 
and a direction in which the first injection port is open is a direction facing a directly lower side in the vertical direction [see fig 5, shows fluid exiting 135 in a lower side direction towards face of stator] or a direction that is angled to the one circumferential side with respect to the direction facing the directly lower side in the vertical direction, 
and is a direction facing [135 faces stator boundary] a portion located on the other circumferential side of a boundary [i.e. front boundary of stator] with an end portion [i.e. end portion of fixing member] of the upper fixing portion on the other circumferential side on the outer circumferential surface [i.e. front side] of the stator core body.
However, Sung does not explicitly mention a housing that houses the motor inside.
Kim teaches a housing that houses the motor inside [¶15].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the motor of Sung a housing as shown in Kim in order to provide much needed protection to the motor.

Regarding claim 2. Sung as modified teaches the drive apparatus according to claim 1, wherein the direction in which the first injection port is open is a direction that is angled to the one circumferential side with respect to a direction facing the motor axis [see fig 5, shows fluid exiting 135 in a lower side direction towards center axis of motor in Sung].  


    PNG
    media_image2.png
    799
    1037
    media_image2.png
    Greyscale

[i.e. diameter of boundary X distance] between the upper fixing portion and the inner peripheral surface of the motor housing portion is at least partly smaller than a radial distance [Y distance] between the boundary and the inner peripheral surface of the motor housing portion [see ].  

    PNG
    media_image3.png
    324
    638
    media_image3.png
    Greyscale

Regarding claim 4. Sung as modified teaches the drive apparatus according to claim 1, wherein a surface [surface of fig 1B replicated above] of the upper fixing portion on the other circumferential side is located on the lower side in the vertical direction toward the other circumferential side.  

[limitation thought in fig 1B fixing member of Sung].   

Regarding claim 7. Sung as modified teaches the drive apparatus according to claim 1, wherein the end portion of the upper fixing portion on the upper side in the vertical direction is located on the one circumferential side with respect to a vertex of the stator core body on the upper side in the vertical direction, and the first injection port is located on the other circumferential side with respect to the vertex [limitation rejected per applicants drawings since in Sung fixing members land in a substantial location as applicants fixing members].  

Regarding claim 8. Sung as modified teaches the drive apparatus according to claim 1, wherein the housing has a support portion [inner right side wall of 40 in Kim can be support portions] that comes into contact with the outer circumferential surface of the stator core body [see in fig 3, 30 comes in contact with 40, Kim], the support portion includes a first support portion located on the other circumferential side of the first refrigerant injection portion [see Kim discloses an injection portion of 40 in ¶74, thus, opposite section is cited as first support portion], and the first support portion has a first through groove [213b located on right side Kim] that penetrates through the first support portion in a circumferential direction [i.e. penetrates in circumferential direction].  

Regarding claim 9. Sung as modified teaches the drive apparatus according to claim 1, wherein the motor includes a coil assembly having a plurality of coils [120], the coil assembly has a coil end projecting [126] from the stator core in an axial direction of the motor axis, and the first refrigerant injection portion includes a feed opening to feed a refrigerant to the coil end [see fig 5 shows fluid being applied to 126 that includes windings].  

Regarding claim 11. Sung as modified teaches the drive apparatus according to claim 1, further comprising a second refrigerant injection portion [another 135 section hole] having an injection port to inject a refrigerant [i.e. fluid] into the stator core, wherein the injection port of the second refrigerant injection portion includes a second injection port that is open to the other circumferential side at a position on the one circumferential side of the upper fixing portion [135 located on the other circumferential side of the rotor body].  

Regarding claim 12. Suzuki as modified teaches the drive apparatus according to claim 11, wherein the housing has a support portion that comes into contact with an outer circumferential surface of the stator core body [inner left side wall of 40 in Kim can be support portions], and the support portion includes a second support portion [i.e. left side] located between the upper fixing portion and the second refrigerant injection portion in a circumferential direction [i.e. penetrates in circumferential direction].  

Regarding claim 13. Sung as modified teaches the drive apparatus according to claim 12, wherein the second support portion has a second through groove [213b-3 Kim] that penetrates through the second support portion in the circumferential direction.  


    PNG
    media_image3.png
    324
    638
    media_image3.png
    Greyscale

Regarding claim 15. Sung as modified teaches the drive apparatus according to claim 1, wherein the injection port of the first refrigerant injection portion includes only an injection port that is open in the direction angled to the one circumferential side [135 spray fluid in a direction towards the lower side in Sung] with respect to the direction facing the directly lower side in the vertical direction.  

Regarding claim 16. Sung as modified teaches the drive apparatus according to claim 1, wherein the injection port of the first refrigerant injection portion includes a third injection port that is open to the other circumferential side [Sung includes 135 in both circumferential sides].  


    PNG
    media_image1.png
    832
    838
    media_image1.png
    Greyscale

Regarding claim 17. Sung teaches a drive apparatus [fig 1B] comprising: 
a motor having a rotor rotatable [106] about a motor axis [fig 1B shows an axis in center of 110] extending in a direction intersecting a vertical direction and a stator core [102] located radially outside the rotor; 
a first refrigerant injection portion [injection means ¶39] having an injection port [135] to inject a refrigerant [i.e. fluid disclose in ¶39] into the stator core, [see 100 in fig 1B] whose outer circumferential surface surrounds the rotor; 
and a fixing portion [i.e. fixing sections extending from stator shown in fig 1B] that is arranged to project radially outward from the stator core body and is fixed to the housing, the fixing portion includes an upper fixing portion that is arranged to project upward in the vertical direction from the stator core body [as shown in fig 1B], the injection port includes a first injection port that is located on a lower side in the vertical direction with respect to an end portion of the upper fixing portion [fixing lands on the upper side of the line replicated in fig 6B above] on an upper side in the vertical direction, 
the upper fixing portion is located on one circumferential side of the first injection port [limitation has been interpreted as portion and port located adjacent, thus Sung in fig 1B shows 135 adjacent to fixing section], and a direction [135 faces stator boundary] in which the first injection port is open is a direction that is angled to the one circumferential side [i.e. front boundary of stator] with respect to a direction facing the motor axis [front of stator] and is a direction facing a portion located on the other circumferential side of a boundary with an end portion [i.e. end portion of fixing member] of the upper fixing portion on the other circumferential side on the outer circumferential surface [i.e. front side] of the stator core body.  
However, Sung does not explicitly mention a housing that houses the motor inside.
Kim teaches a housing that houses the motor inside [¶15].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the motor of Sung a housing as shown in Kim in order to provide much needed protection to the motor.


    PNG
    media_image2.png
    799
    1037
    media_image2.png
    Greyscale

Regarding claim 18. Sung as modified teaches the drive apparatus according to claim 17, wherein the housing has a motor housing portion that surrounds the stator core from radially outside, the upper fixing portion is arranged away from an inner peripheral surface of the motor housing portion, and a radial distance between the upper fixing portion and the inner peripheral surface [i.e. distance X] of the motor housing portion is at least partly smaller than a radial distance [distance Y] between the boundary and the inner peripheral surface of the motor housing portion [see fig 5 replicated above of Kim].  

    PNG
    media_image3.png
    324
    638
    media_image3.png
    Greyscale

Regarding claim 19. The drive apparatus according to claim 17, wherein a surface of the upper fixing portion on the other circumferential side is located on the lower side in the vertical direction toward the other circumferential side [surface of fig 1B replicated above].   


Claims 10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. in view of Kim et al. and further in view of Suzuki et al. (20150295473)
Regarding claim 10. Sung as modified teaches the drive apparatus according to claim 1, 
However, Sung as modified does not explicitly mention wherein the first refrigerant injection portion is a pipe extending in the axial direction of the motor axis.  
[¶43].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suzuki and incorporate a pipe into Sung because it provides a rotary electrical machine cooling apparatus that can improve the coolability of a coil by cooling many portions in a circumferential direction of an annular resin portion of a stator [¶7].

Regarding claim 14. Sung as modified teaches the drive apparatus according to claim 11, 
However, Sung as modified does not explicitly mention wherein the second refrigerant injection portion is a pipe extending in the axial direction of the motor axis.  
Suzuki teaches wherein the second refrigerant injection portion is a pipe extending in the axial direction of the motor axis [¶43, while Suzuki teaches a single pipe, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art; St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.].  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Suzuki and incorporate a pipe into Sung because it provides a rotary electrical machine cooling apparatus that can improve the coolability of a coil by cooling many portions in a circumferential direction of an annular resin portion of a stator [¶7].  

Allowable Subject Matter
Claims 5 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the claim objections stated above were overcome. 


Examiner Note
The examiner cites particular columns and lines numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN PEREZ whose telephone number is (571)272-8837.  The examiner can normally be reached on Mon.-Fri. (7:30 – 5:00).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/BRYAN R PEREZ/Examiner, Art Unit 2839